Citation Nr: 1602521	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  09-17 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for residuals of shell fragment wounds of the left arm (shoulder, wrist, hand) with retained metallic foreign bodies and cutaneous neuropathy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Detroit, Michigan RO. 

The Veteran's claim for an increased rating for residuals of shell fragment wounds of the left arm was remanded by the Board for further development in May 2015.  An August 2015 rating decision granted the Veteran an increased rating of 20 percent for his left arm shell fragment wound disability.

The Veteran filed a notice of disagreement (NOD) with a June 2010 rating decision's denial of service connection for gastroesophageal reflux disease.  The RO issued a statement of the case in this matter in April 2013.  The Veteran did not submit a VA Form 9, Substantive Appeal, regarding this claim.  Thus, that claim is not before the Board.



FINDING OF FACT

In a statement dated September 3, 2015, the Veteran stated that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met. 38 U.S.C.A. §§ 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  In February 2015, the Veteran submitted a statement requesting withdrawal of his appeal.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


